Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chetan Mutha on 07/05/2022.
The application has been amended as follows: 
Claims 15-19, which were previously withdrawn from consideration, have been rejoined and fully examined on the merits.
Claim 20 is canceled.
Claim 19 is amended to include the limitations of claim 20 as shown:
	19.  A heat sealing system for sealing containers of perishables on a pallet between a plastic sheet and a plastic bag, wherein the plastic bag is positioned over the containers, wherein the plastic sheet is positioned between the containers and the pallet with margins of the plastic sheet folded to overlap margins of the plastic bag in an overlap area, the system comprising:
a turntable configured to support and rotate the pallet around a first axis of rotation;
a heat sealer apparatus comprising:
	an arm;
	an arm actuator system coupled to a first end of the arm and configured to rotate
the arm around a second axis of rotation parallel to the first axis of rotation; and
	a sealing head comprising at least one heat roller, wherein the sealing head is
coupled to a second end of the arm opposite the first end of the arm, wherein the at least
one heat roller comprises internal heating elements configured to heat an outer surface of
the heat roller,
	wherein the arm actuator is configured to continuously position the arm so that a
distance between the heat roller of the sealing head and the first axis of rotation is
adjusted so that the heat roller contacts the overlap area as the pallet is rotated a complete
360 degree rotation on the turntable in order to form a continuous heat seal band around
an entire perimeter of the overlap area in order to define a sealed enclosure between the
plastic bag and the plastic sheet, 
	wherein the sealing head comprises:
		two triangular plates;
	a first roller axle extending between the two triangular plates and coupled to a first heat roller of the at least one heat rollers;
	a second roller axle extending between the two triangular plates and coupled to a second heat roller of the at least one heat roller; and
	a coupling axle extending between the two triangular plates and rotatably coupled to the arm.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, filed 06/13/2022, have been fully considered and are persuasive. The claims have been amended to overcome the rejections under 35 U.S.C. 112(b), which are withdrawn. The closest prior art references are Macleod (US 2010/0293893) and Kallner (US 5,791,125), as detailed in the previous Office action. The prior art fails to teach or fairly suggest the instantly claimed methods and apparatuses, particularly which include a sealing head comprising two triangular plates, two heat rollers coupled to first and second axles extending between the triangular plates, and a coupling axle extending between the plates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746